Opinion issued April 15, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00915–CV




RENI MILLAR, Appellant

V.

RELIANT HARDWOOD FLOORING, INC., Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 920216




MEMORANDUM OPINIONAppellant, Reni Millar, has neither established indigence, nor paid or made
arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex. R. App.
P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.